Citation Nr: 0916956	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-35 253	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE


Entitlement to an effective date earlier than February 28, 
2008, for the award of service connection for diabetes 
mellitus, type II.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which awarded 
service connection for diabetes mellitus, type II, and 
assigned an effective date of February 28, 2008.


FINDING OF FACT

On April 27, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant.  
38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement, which 
was received at the RO on April 13, 2009, wherein he stated 
he wanted to withdraw his appeal regarding the effective date 
for the award of service connection.  The RO faxed the 
statement to the Board, which was received on April 27, 2009.  
The Veteran has properly withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


